DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 09/19/2022.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 6-9, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2018/0211611 A1) in view of Yashiki et al. (“Yashiki’) (US 2018/0286327 A1), cited by applicant.
Regarding claim 1, Kato discloses a display device comprising:
a first light-transmitting substrate (SUB1);
a second light-transmitting substrate (SUB2) opposed to the first light- transmitting substrate (the display panel PNL comprises a first substrate SUB1, a second substrate SUB2, para. 0036 and the transparent substrate 10 and the transparent substrate 20, para. 0050);
a liquid crystal layer comprising polymer dispersed liquid crystals filled between the first light-transmitting substrate and the second light-transmitting substrate (the liquid crystal layer 30 contains a polymer dispersed liquid crystal, para. 0036);
at least one light emitter opposed to at least one of a side surface of the first light- transmitting substrate and a side surface of the second light-transmitting substrate (the light-emitting element LS comprises a light-emitting portion EM facing the edge portion E5, para. 0037); and
a first electrode and a second electrode disposed so as to sandwich the liquid crystal layer (the first substrate SUB1 comprises a pixel electrodes 11. The second substrate SUB2 comprises a common electrode 21, para. 0036), wherein
in the light emitter, any one of a first color, a second color, a third color, and a fourth color emits light in a field-sequential system, and
the display device comprises a drive circuit configured to convert a received first input signal into a second input signal and are each to be displayed by a corresponding one of pixels (the data converter 53 generates a video signal by applying various data conversion processes such as gamma correction to the sub-frame data of each color stored in the line memories 52R, 52G and 52B, and outputs the generated video Signal to the above source driver SD, para. 0073);
the gradation values of the first color, the second color, the third color, and the fourth color of the second input signal are controlled based on:
the light emitter is configured to be controlled such that the first color, the second color, the third color, and the fourth color have the same pulse width modulation duty cycle (the light-emitting elements LSR, LSG and LSB may be driven by, for example, pulse width modulation (PWM) control. The light source driver LSD is capable of adjusting the luminance of the light-emitting elements LSR, LSG and LSB by the duty ratio of the signals output to the light-emitting elements LSR, LSG and LSB, para. 0074), and
a voltage corresponding to each of the gradation values of the first color, the second color, the third color, and the fourth color included in the second input signal is configured to be applied to the first electrode (para. 0040).
Kato does not specifically disclose including gradation values of the first color, the second color, the third color, and the fourth color based on red-green-blue (RGB) signals of the first color, the second color, and the third color that are included in the first input signal.
In a similar field of endeavor of display device and color space, Yashiki discloses converting including gradation values of the first color, the second color, the third color, and the fourth color based on red-green-blue (RGB) signals of the first color, the second color, and the third color that are included in the first input signal (generates the white output video signal based on the red expanded video Signal, the green expanded video signal, and the blue expanded video signal, para. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the converting as taught by Yashiki in the system of Kato in order to improve brightness of display panel. The power consumption of display panel is reduced, when displaying same light intensity or more high brightness images.
Regarding claim 2, Kato discloses the first light-transmitting substrate (10, figs. 5A and 5B) has a first principal surface (10B) and a second principal surface (10T) as a surface parallel to the first principal surface,
the second light-transmitting substrate (20) has a first principal surface (20T) and a second principal surface (20B) as a surface parallel to the first principal surface, and
when the polymer dispersed liquid crystals are in a non-scattering state, a background on the first principal surface side of the second light-transmitting substrate is visible from the first principal surface of the first light-transmitting substrate (the external light entering the display panel PNL through the upper surface 20T is emitted from the lower surface 10B. Thus, when the display panel PNL is observed from the upper surface 20T side, the background on the lower surface 10B side can be viewed through the display panel PNL, para. 0051).
Regarding claim 3, Kato discloses the light emitter comprises a first light emitter configured to emit light in the first color, a second light emitter configured to emit light in the second color, and a third light emitter configured to emit light in the third color (a light-emitting element LSR which emits red light, a light- emitting element LSG which emits green light and a light- emitting element LSB which emits blue light, para. 0042), and
the first light emitter, the second light emitter, and the third light emitter are configured to simultaneously emit light during a fourth light emission period in which the fourth color emits light (the red light-emitting element LSR and the green light-emitting element LSG light up. In this way, yellow as a light source color is obtained by mixing red and green. A yellow image is displayed in the display area DA. As the light- emitting elements LS are driven by the above PWM control, the colors of the light-emitting elements LS lighting up at the same time can be adjusted, thereby realizing various light source colors. In display scanning, only one of the light-emitting elements LSR, LSG and LSB may light up. Alternatively, three of them may light up at the same time, para. 0094).
Regarding claim 4, Kato discloses the light emitter comprises a first light emitter configured to emit light in the first color, a second light emitter configured to emit light in the second color, a third light emitter configured to emit light in the third color, and a fourth light emitter configured to emit light in the fourth color (the first, second and third colors are not limited to red, green and blue, respectively. The number of types of light-emitting elements LS provided in the light source unit LU may be less than or greater than three, para. 0111).
Regarding claim 6, Kato discloses the light emitter is configured to be controlled such that the first color, the second color, the third color, and the fourth color have the same pulse width modulation duty cycle (the light-emitting elements LSR, LSG and LSB may be driven by, for example, pulse width modulation (PWM) control. The light source driver LSD is capable of adjusting the luminance of the light-emitting elements LSR, LSG and LSB by the duty ratio of the signals output to the light-emitting elements LSR, LSG and LSB, para. 0074), and
a voltage corresponding to each of the gradation values of the first color, the second color, the third color, and the fourth color included in the second input signal is configured to be applied to the first electrode (para. 0040).
Regarding claim 7, Kato discloses the light emitter is configured to be controlled such that the first color, the second color, the third color, and the fourth color have the same emission intensity (para. 0074), and
a voltage corresponding to each of the gradation values of the first color, the second color, the third color, and the fourth color included in the second input signal is configured to be applied to the first electrode (para. 0040).
Regarding claim 8, Kato discloses a voltage configured to be applied to the first electrode based on a maximum gradation among gradations of the first color, the second color, and the third color that are included in the second input signal and are each to be displayed by one of the pixels is lower than a saturation voltage at which a change in scattering rate in the pixel becomes smaller as the voltage applied to the first electrode increases (paras. 0061-0062).
Regarding claim 9, Kato discloses a gradation value of one of the first color, the second color, and the third color that are included in the second input signal and are each to be displayed by one of the pixels is configured to be selected as a reference value, and
a constant voltage is configured to be applied to the first electrode based on the gradation of the reference value during a light emission period of the first color, a light emission period of the second color, a light emission period of the third color, and a light emission period of the fourth color (paras. 0061-0062).
Regarding claim 11, Kato discloses the reference value is a minimum gradation value among gradation values of the first color, the second color, and the third color that are included in the second input signal and are each to be displayed by one of the pixels (paras. 0061-0062).
Regarding claim 12, Kato discloses the reference value is an intermediate gradation value among gradation values of the first color, the second color, and the third color that are included in the second input signal and are each to be displayed by one of the pixels (paras. 0061-0062).
Regarding claim 13, Kato discloses a light emission period of the first color, a light emission period of the second color, a light emission period of the third color, and a light emission period of the fourth color are configured to be sequentially processed in one frame period (a field sequential system. In each sub-frame period, a red, green or blue image is displayed. The images of the respective colors displayed by time division are viewed by the user as an image of multicolor display, para. 0071).
Regarding claim 18, the combination of Kato and Yashiki discloses a gradation value of each of the first color, the second color, and the third color included in the second input signal is configured to be obtained based on a function of an extension coefficient equal to or larger than one and a gradation value of a corresponding one of the first color, the second color, and the third color included in the first input signal (the expansion coefficient decision unit 120 obtains, for each pixel, an expansion coefficient E to be used for the expansion process based on the red input video signal Ri, the green input video signal Gi, and the blue input video signal Bi, para. 0113 of Yashiki).
Regarding claim 19, the combination of Kato and Yashiki discloses the gradation value of the fourth color included in the second input signal is configured to be obtained based on a function of the extension coefficient, a luminance increase ratio of the fourth color in the light emitter, and a minimum value among the gradation value of the first color, the gradation value of the second color, and the gradation value of the third color included in the first input signal (the output video signal generation unit 140 performs a process (hereinafter referred to as a “white separation process”) for separating white data from the RGB data including the red expanded video signal Re, the green expanded video signal Ge, and the blue expanded video signal Be, to generate the white output video signal Wo, the red output video Signal Ro, the green output video signal Go, and the blue output video signal Bo which are to be outputted to the liquid crystal panel 400, para. 0113-0114 of Yashiki).
Regarding claim 20, the combination of Kato and Yashiki discloses the light emitter is configured to be driven at a pulse width modulation duty cycle proportional to a reciprocal of the extension coefficient (para. 0113-0114 of Yashiki).
Allowable Subject Matter
6.	Claims 5, 10 and 14-17 are allowed.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693